Title: John Adams to Abigail Adams, 7 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest
      Philadelphia Aug. 7. 1777 Thursday
     
     We have not yet the least Intimation of Howes Design. He is wasting away the Time. Let him aim at what Object he will, he will have scarcely Time to secure that, and will have none left to pursue his Advantage, if he gains any.
     Burgoine I hope will be checked, and driven back. I hope the New Englandmen will now exert themselves, for it has cost Us, severe Conflicts, to get Affairs in that Department, in the Order they are. Gates cost Us a great deal of Pains.
    